Citation Nr: 0829817	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-00 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In pertinent part, the RO denied service 
connection for hypertension.  The veteran's disagreement with 
this denial of service connection led to this appeal.

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A copy of the transcript of this hearing 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's main contention is that he has hypertension 
secondary to service-connected diabetes mellitus.  In his 
June 2008 testimony, the veteran indicated that he was 
diagnosed as having diabetes and hypertension in 
approximately 1999.  In his December 2006 substantive appeal 
(VA Form 9), the veteran also appears to contend that the 
disability was directly caused by exposure to herbicide 
agents, to include Agent Orange.  The veteran's claim has 
also been adjudicated on a direct incurrence basis and under 
the presumptive regulations regarding chronic diseases 
manifested to a compensable degree within a year of 
separation from service.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  

The veteran underwent a VA contract examination in February 
2005.  The examiner noted that hypertension had "been a 
problem" since 1991 and was on anti-hypertensive medications 
(that were listed) but added that it was currently 
asymptomatic.  Additional medical history included diabetes.  
Regarding whether the hypertension was secondary to his 
service-connected diabetes, the examiner observed that there 
was inadequate information available regarding diabetes 
mellitus to make the determination.  In an undated addendum, 
however, the clinician answered that the hypertension was not 
secondary to the service-connected diabetes.  It was also 
noted that there was no diagnosis of a cardiac condition.

The Board finds that the claims file contains an earlier VA 
contract examination report completed by the same examiner 
regarding a previous claim for a "heart condition."  This 
examination was conducted in September 2004.  The examiner 
noted that the veteran was on a medication for high blood 
pressure.  The clinician found that there was no pathology to 
make a diagnosis of a heart condition, but noted as a 
"subjective factor" that the veteran had been having 
problems with his cardiovascular system since 1991.  
Regarding whether the contended heart disease was secondary 
to service-connected diabetes, the examiner indicated that it 
was impossible to determine as he had no information 
regarding diabetes to evaluate a connection.  The RO 
apparently provided additional information thereafter 
regarding the veteran's diabetes, and the physician was again 
asked whether the veteran's heart condition was secondary to 
service-connected diabetes.  This time the clinician answered 
"yes" without providing a rationale.  It is pertinent to 
note that, while not currently on appeal, the same physician 
found that there was no pathology to diagnosis a heart 
disease (and service connection for heart disease was denied 
thereafter by an unappealed November 2004 RO decision) but 
subsequently responded that the heart condition was more 
likely than not related to diabetes mellitus.

After review of the examination reports of record, the Board 
finds that another medical opinion is warranted to address 
the question of whether the veteran's hypertension was caused 
or aggravated by his service-connected diabetes s mellitus.   
As noted above, the physician who performed the September 
2004 examination and provided an addendum to that evaluation 
did not provide any rationale for his most recent opinion 
that the veteran's hypertension was secondary to diabetes 
mellitus.  It is also not clear that he reviewed the claims 
file, and it is not apparent what additional information was 
relied upon in providing the second opinion.  In addition, 
the examiner did not directly address the question of whether 
hypertension was aggravated by the service-connected diabetes 
mellitus.  See 38 C.F.R. § 3.310.  Regarding secondary 
service connection, under 38 C.F.R. § 3.310 (a), service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or injury 
and secondary service connection may be found where a 
service-connected disability aggravates another condition 
(i.e., there is an additional increment of disability of the 
other condition which is proximately due to or the result of 
a service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).  

The Board also highlights that the veteran's testimony 
regarding the year of the initial diagnosis of his 
hypertension differs from history in examination reports and 
information provided by the RO to the physician.  

In view of the foregoing, the veteran must be afforded 
another VA medical examination, to be performed by clinicians 
other than the one who performed the September 2004 and 
February 2005 examinations, for the purpose of determining 
whether his hypertension was caused or aggravated by his 
service-connected diabetes.  38 C.F.R. § 3.310; Allen, supra.

Upon review of the record, the Board also finds that the 
veteran should be issued an additional notification letter 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  While the veteran was provided an April 2005 VCAA 
letter that included information regarding secondary service 
connection, to include the applicable regulation (38 C.F.R. 
§ 3.310), he was not notified of the amendment to that 
regulation.  An amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006,  essentially codifies Allen and adds 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  See 71 Fed. Reg. 52744 (2006).  The VCAA 
notification letter issued upon remand must include a copy of 
38 C.F.R. § 3.310 and the amendment to that regulation.  This 
information should also be included in any subsequently 
issued supplemental statement of the case.  

Further, as indicated above, the veteran has also contended 
that his hypertension is directly due to exposure to an 
herbicide agent.  The VCAA notification letter issued upon 
remand should note this contention and include copies of the 
relevant regulations, 38 C.F.R. §§ 3.307, 3.309(e).  The 
letter should inform the veteran that hypertension is not 
among the disabilities provided presumptive service 
connection based on presumed exposure to an herbicide agent, 
but that this does not preclude a veteran from establishing 
service connection with proof of direct causation between the 
presumed exposure to an herbicide agent and the diagnosis of 
hypertension.  See Brock v. Brown, 10 Vet. App. 155 (1997); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lastly, the veteran has previously indicated that there were 
outstanding treatment records from a VA Medical Center 
(VAMC).  Although there is some indication that the RO found 
no additional records after a previous attempt, the Board 
finds upon remand, the AMC/RO should obtain any outstanding 
records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claim.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the veteran about the 
information and evidence the veteran is 
expected to provide.

This letter should provide the veteran 
with VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the benefit sought as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran must also be notified of the 
information and evidence needed to 
substantiate his claim for service 
connection for hypertension, to include 
as secondary to service-connected 
diabetes mellitus.  The veteran should 
be provided with a copy of 38 C.F.R. § 
3.310 and the amendment to that 
regulation, effective October 10, 2006.

The letter should also note the 
contention that the hypertension is 
directly due to exposure to an herbicide 
agent.  The letter should include copies 
of the relevant regulations, 38 C.F.R. 
§§ 3.307, 3.309(e).  The letter should 
inform the veteran that hypertension is 
not among the disabilities provided 
presumptive service connection based on 
presumed exposure to an herbicide agent, 
but that this does not preclude a 
veteran from establishing service 
connection with proof of direct 
causation between the presumed exposure 
to an herbicide agent and the diagnosis 
of hypertension.  

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claim on 
appeal must be obtained for inclusion in 
the record

3.  The veteran should be scheduled for 
a VA examination by a clinician other 
than the one who performed the September 
2004 and February 2005 examinations.  
The claims file should be sent to the 
examiner.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should provide answers to the 
following:  

a)  Is it at least as likely 
as not (50 percent or greater 
probability) that the 
veteran's hypertension began 
during service or is causally 
linked to any incident of 
active duty?

b)  Is it at least as likely as 
not (50 percent or greater 
probability) that any currently 
diagnosed hypertension was 
caused or aggravated by the 
veteran's service-connected 
diabetes mellitus?  

The clinician is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
causal relationship or a 
finding of aggravation; less 
likely weighs against the 
claim.

The clinician is also advised 
that aggravation for legal 
purposes is defined as a 
worsening of the underlying 
disability beyond its natural 
progression versus a temporary 
flare-up of symptoms.

The examiner is requested to 
provide a rationale for any 
opinion provided.  If the 
clinician is unable to answer 
any question presented without 
resort to speculation, he or 
she should so indicate.

If the veteran's hypertension 
was aggravated by the service-
connected diabetes mellitus, to 
the extent that is possible, 
the examiner is requested to 
provide an opinion as to 
approximate baseline level of 
severity of the disability 
(e.g., slight, moderate) before 
the onset of aggravation.

4.  Thereafter, the veteran's claim for 
service connection for hypertension on 
direct incurrence (including presumptive 
basis for chronic diseases and on the 
basis of presumed exposure to an 
herbicide agent) and secondary bases 
must be adjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  
This supplemental statement of the case 
must include 38 C.F.R. § 3.310(a) and 
the amendment to that regulation, 
effective October 10, 2006 and 38 C.F.R. 
§§ 3.307, 3.309(e).  

An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
evidentiary development and protect the veteran's due process 
right.  No inference should be drawn as to the outcome of 
this matter by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).



